DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0039], “removable constraint102” should read “removable constraint 102”.  
Appropriate correction is required.
Claim Objections
Claims 1, 5, 14, and 16 are objected to because of the following informalities: claim 1, line 6 should read “differing” instead of “different” for consistency with the rest of the claims; in claim 5, “the delivery system of claim 12” should read “the delivery system of claim 1” and for the purposes of examination, will be read as such; in claim 14, “wherein one the first interlocking strand” should read “wherein the first interlocking strand”; and in claim 16, line 3, “and” should be “or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a second interlocking strand" in line 2. The second interlocking strand was previously referenced in claim 12, line 6. Therefore, it is unclear if claim 13 is intending to set forth an additional interlocking strand or is referring to the second interlocking strand that was previously set forth. For the purposes of examination, claim 13 is interpreted as reciting the same interlocking strand as established in claim 12. The examiner recommends that the applicant amend claim 13 to change “a second interlocking strand” to “the second interlocking strand” to overcome this rejection.
Claim 14 recites the limitation “a deployment line” in line 2. The deployment line was previously referenced in claim 1, line 7. Therefore, it is unclear if claim 14 is intending to set forth an additional deployment line or is referring to the deployment line that was previously set forth. For the purposes of examination, the claim 14 is interpreted as depending on claim 12 instead of claim 1. The examiner recommends that the applicant amend claim 14 to read “the delivery system of claim 12” to overcome this rejection.
Claim 17 recites the limitation “a difference between a cross-sectional diameter of the first strand and a cross-sectional diameter of a second strand is about 0.0025 square inches” in lines 2-4. The second strand was previously referenced in claim 15, lines 9-10. Therefore, it is unclear if claim 17 is intending to set forth an additional strand or is referring to the second strand that was previously set forth. For the purposes of examination, claim 17 is interpreted as reciting the same strand as established in claim 15. Furthermore, the difference between two diameters cannot be measured in square inches, and will be interpreted as being in inches for the purposes of examination. The examiner recommends that the applicant amend claim 17 to read “a difference between a cross-sectional diameter of the first strand and a cross-sectional diameter of the second strand is about 0.0025 inches” to overcome this rejection.
Claims 19-20 recites the limitation "the expandable medical device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claims will be read as depending on claim 15. The examiner recommends that the applicant amend claims 19-20 to either depend on claim 15 or to read “the delivery system of claim 1” to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 12-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (U.S. Patent No. 6,224,627).
Regarding claim 1, Armstrong et al. discloses a delivery system (Device shown in FIG 1) comprising an implantable medical device (Col. 6, lines 49-52 disclose elastically deformable stent 12; see FIG. 1); and a removable constraint arranged about and configured to releasably contain the implantable medical device (Col. 6, lines 49-52 disclose knitted cover 10; see FIG. 1), the removable constraint including at least two interlocking strands (Col. 7, lines 8-22 disclose first strand 26 and second strand 28; see FIG. 4) including a first interlocking strand having a different strand property than a second interlocking strand (Col. 9, lines 66-67 disclose other structural modifications can be incorporated into the cover of the present invention and Col. 10, lines 5-10 disclose the strands being made with different properties, which could be applied to the embodiment of FIG. 4 to have different strand properties), wherein the first interlocking strand comprises a deployment line configured to release the removable constraint in response to a force applied to the deployment line (Col. 6, lines 52-56 disclose rip cord 14, which is an extension of first strand 26, which releases the cover when force is applied to it; see FIG. 1).
	Regarding claim 3, Armstrong et al. further discloses where the differing strand property comprises strand thickness (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness).
Regarding claim 4, Armstrong et al. further discloses where the differing strand property comprises strand denier (Col. 10, lines 5-10 disclose using strand denier as the differing strand property).
Regarding claim 5, Armstrong et al. further discloses where the differing strand property comprises strand coefficient of friction (Col. 10, lines 5-10 disclose using texture as the differing strand property, which would give the strands different coefficients of friction).
Regarding claim 7, Armstrong et al. further discloses where the differing strand property comprises strand stiffness (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness, and strands with different thicknesses made of the same material would have different stiffnesses).
Regarding claim 8, Armstrong et al. further discloses the implantable medical device has a radial force at a delivery diameter of the implantable medical device (Col. 7, lines 41-61 disclose a radial force applied by the stent; see FIGs. 1 and 5A-5D), and wherein the at least two interlocking strands are adapted to be removed with a knit force applied to the deployment line (Col. 7, lines 57-61 disclose a knit force applied to the rip cord to release the device); and wherein a ratio of the radial force to the knit force is between about 100 and about 500 (Col. 7, lines 55-61 disclose the radial force being over 100 psi and the knit force being 1 psi, for a ratio of at least 100. 100 falls within and therefore anticipates the claimed range).
Regarding claim 12, Armstrong et al. discloses a delivery system (Device shown in FIG 1) comprising: an implantable medical device (Col. 6, lines 49-52 disclose elastically deformable stent 12; see FIG. 1); and a removable constraint arranged about and configured to releasably contain the implantable medical device (Col. 6, lines 49-52 disclose knitted cover 10; see FIG. 1), the removable constraint including at least two interlocking strands (Col. 7, lines 8-22 disclose first strand 26 and second strand 28; see FIG. 4), the at least two interlocking strands comprising a first interlocking strand (Col. 7, lines 8-22 disclose first strand 26; see FIG. 4) and a second interlocking strand (Col. 7, lines 8-22 disclose second strand 28; see FIG. 4), the first and second interlocking strands differing from each other in at least one strand property (Col. 9, lines 66-67 disclose other structural modifications can be incorporated into the cover of the present invention and Col. 10, lines 5-10 disclose the strands being made with different properties, which could be applied to the embodiment of FIG. 4 to have different strand properties).
Regarding claim 13, Armstrong et al. further discloses the first interlocking strand has a different strand property than a second interlocking strand of the at least two interlocking strands (Col. 9, lines 66-67 disclose other structural modifications can be incorporated into the cover of the present invention and Col. 10, lines 5-10 disclose the strands being made with different properties, which could be applied to the embodiment of FIG. 4 to have different strand properties).
Regarding claim 14, Armstrong et al. further discloses the first interlocking strand is a deployment line configured to release the removable constraint in response to a force applied to the deployment line (Col. 6, lines 52-56 disclose rip cord 14, which is an extension of first strand 26, which releases the cover when force is applied to it; see FIG. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-11, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al.
Regarding claim 9, Armstrong et al. discloses the invention substantially as set forth in claim 8.
Armstrong et al. is silent where the ratio of the radial force to the knit force is between about 170 and 475.
However, Armstrong et al. teaches a ratio of radial force to knit force of at least 100. Armstrong et al. provides no upper limit to the range but one of ordinary skill in the art would understand the upper end to be limited by the maximum radial force an implantable medical device can exert without damaging the treatment tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ratio of radial force to the knit force in Armstrong et al. from at least 100 to between 170 and 475 as applicant appears to have placed no criticality on the claimed range ( [0050] indicating the ratio “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Armstrong et al. discloses the invention substantially as set forth in claim 8.
Armstrong et al. is silent where the ratio of the radial force to the knit force is between about 225 and 450.
However, Armstrong et al. teaches a ratio of radial force to knit force of at least 100. Armstrong et al. provides no upper limit to the range but one of ordinary skill in the art would understand the upper end to be limited by the maximum radial force an implantable medical device can exert without damaging the treatment tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ratio of radial force to the knit force in Armstrong et al. from at least 100 to between 225 and 450 as applicant appears to have placed no criticality on the claimed range ( [0050] indicating the ratio “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Armstrong et al. discloses the invention substantially as set forth in claim 8.
Armstrong et al. is silent where the ratio of the radial force to the knit force is between about 200 and 425.
However, Armstrong et al. teaches a ratio of radial force to knit force of at least 100. Armstrong et al. provides no upper limit to the range but one of ordinary skill in the art would understand the upper end to be limited by the maximum radial force an implantable medical device can exert without damaging the treatment tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ratio of radial force to the knit force in Armstrong et al. from at least 100 to between 200 and 425 as applicant appears to have placed no criticality on the claimed range ( [0050] indicating the ratio “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Armstrong et al. discloses an expandable medical device, comprising: an implantable medical device having a delivery diameter, a deployed diameter, and a radial force at the delivery diameter (Col. 6, lines 49-52 disclose elastically deformable stent 12, which Col. 6, lines 31-38 disclose is self-expanding and would therefore have two different diameters; see FIG. 1); a removable constraint attached to the implantable medical device at its delivery diameter (Col. 6, lines 49-52 disclose knitted cover 10; see FIG. 1), the removable constraint comprising multiple interlocking strands in the form of a warp knit (Col. 7, lines 8-22 disclose first strand 26 and second strand 28; see FIG. 4), the removable constraint configured to be remotely removed when a deployment force is applied to a deployment line (Col. 6, lines 52-56 disclose rip cord 14, which is an extension of cover 10, which releases the cover when force is applied to it; see FIG. 1); wherein the multiple interlocking strands comprise a first strand (Col. 7, lines 8-22 disclose first strand 26; see FIG. 4) and a second strand (Col. 7, lines 8-22 disclose second strand 28; see FIG. 4), the first and second strands differing from each other in at least one strand property (Col. 9, lines 66-67 disclose other structural modifications can be incorporated into the cover of the present invention and Col. 10, lines 5-10 disclose the strands being made with different properties, which could be applied to the embodiment of FIG. 4 to have different strand properties) and wherein a ratio of the radical force to the deployment force is over 100 (Co. 7, lines 55-61 disclose the radial force being over 100 psi and the deployment force being 1 psi, for a ratio of at least 100).
Armstrong et al. is silent on the ratio of the radial force to the deployment force is between 150 and 500.
However, Armstrong et al. teaches a ratio of radial force to knit force of at least 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the ratio of radial force to the knit force in Armstrong et al. from at least 100 to between 150 and 500 as applicant appears to have placed no criticality on the claimed range ( [0050] indicating the ratio “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, Armstrong et al. further discloses the differing strand property comprises at least one of stand thickness, strand denier, strand coefficient of friction, strand material, and strand stiffness (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is also equivalent to strand thickness).
Regarding claim 17, Armstrong et al. discloses the invention substantially as claimed in claim 16. Armstrong et al. further discloses the differing strand property is strand thickness (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness).
Armstrong et al. is silent regarding the difference between a cross-sectional dimeter of the first strand and a cross-sectional diameter of a second strand is about 0.0025 square inches.
However, Armstrong et al. teaches the first strand and the second strand having different cross-sectional diameters (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness, and two strands with different thicknesses would mean they have different cross-sectional diameters). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the difference between a cross-sectional dimeter of the first strand and a cross-sectional diameter of a second strand to be about 0.0025 square inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system would not operate differently with the claimed difference and since both the prior art and the present invention are delivery systems for implantable medical devices, the system would function appropriately with the claimed difference. Further, applicant places no criticality on the dimensions claimed, indicating the difference can be between 0.0005 inches and 0.008 inches (Paragraph [00045]).
Regarding claim 18, Armstrong et al. discloses the invention substantially as claimed in claim 16. Armstrong et al. further discloses the differing strand property is strand thickness (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness).
Armstrong et al. is silent regarding the strand thickness of the first strand and the second strand varies by between about 0.0005 inches and about 0.008 inches.
However, Armstrong et al. teaches the first strand and the second strand may have a variety of strand thicknesses (Col. 10, lines 5-10 disclose using strand denier as the differing strand property, which is equivalent to strand thickness). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the strand thickness of the first strand and the second strand to vary by between about 0.0005 inches and about 0.008 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system would not operate differently with the claimed variation and since both the prior art and the present invention are delivery systems for implantable medical devices, the system would function appropriately with the claimed variation. Further, applicant places no criticality on the dimensions claimed, indicating the variation can be between 0.0003 inches and 0.009 inches (Paragraph [00045]).
Regarding claim 20, Armstrong et al. discloses the invention substantially as claimed, as set forth above for claim 15. Armstrong et al. further discloses the ratio of the radial force to the knit force is below about 450 (Col. 7, lines 55-61 disclose the radial force being over 100 psi and the knit force being 1 psi, for a ratio of at least 100, which is below 450).
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. in view of Vong et al. (U.S. Patent No. 9,439,791).
Regarding claim 2, Armstrong et al. discloses the invention substantially as set forth in claim 1.
Armstrong et al. does not disclose a ratio of implantable medical device delivery diameter to deployment diameter is less than 0.3.
Vong et al. teaches in the same field of endeavor of delivery systems for implantable medical devices, and discloses a delivery system (FIG. 8 illustrates delivery system 135) comprising an implantable medical device (FIG. 8 illustrates stent 100), where a ratio of implantable medical device delivery diameter to deployment diameter is less than 0.3 (Col. 6, lines 45-46 disclose sheath 133 of the delivery system 135 has an inner diameter of  0.027 inches (0.69 mm), while Col. 6, lines 12-17 disclose the diameter of the stent becomes 2-10 mm when deployed for a ratio less than 0.3; since the stent 100 is constrained within sheath 133, it is understood to have essentially the same delivery diameter as the inner diameter of the sheath).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of implantable medical device delivery diameter to deployment diameter of Armstrong et al. to be less than 0.3, as taught by Vong et al., for the purpose of sizing the implantable medical device for a particular application.
Regarding claim 19, Armstrong et al. discloses the invention substantially as set forth in claim 15.
Armstrong et al. does not disclose a ratio of implantable medical device delivery diameter to deployment diameter is less than 0.3.
Vong et al. teaches in the same field of endeavor of delivery systems for implantable medical devices, and discloses a delivery system (FIG. 8 illustrates delivery system 135) comprising an implantable medical device (FIG. 8 illustrates stent 100), where a ratio of implantable medical device delivery diameter to deployment diameter is less than 0.3 (Col. 6, lines 45-46 disclose sheath 133 of the delivery system 135 has an inner diameter of  0.027 inches (0.69 mm), while Col. 6, lines 12-17 disclose the diameter of the stent becomes 2-10 mm when deployed for a ratio less than 0.3; since the stent 100 is constrained within sheath 133, it is understood to have essentially the same delivery diameter as the inner diameter of the sheath).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of implantable medical device delivery diameter to deployment diameter of Armstrong et al. to be less than 0.3, as taught by Vong et al., for the purpose of sizing the implantable medical device for a particular application.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. in view of Gloss et al. (U.S. Patent App. No. 2018/0280171).
Regarding claim 6, Armstrong et al. discloses the invention substantially as set forth in claim 1. Armstrong further discloses the strands can be made of more than one material (Col. 9, lines 47-49 disclose the cover being made of a wide variety of possible materials and Col. 10, lines 5-10 disclose imputing strands with different characteristics, which may require using different materials for each strand). 
Armstrong et al. does not disclose the differing strand property comprises strand material.
Gloss et al. teaches in the same field of endeavor of systems for implantable medical devices (Abstract), and discloses a delivery system (Device illustrated in FIG. 11) comprising an implantable medical device ([0056] discloses stented prothesis not shown); and a removable constraint arranged about and configured to releasably contain the implantable medical device ([0056] discloses tension members arranged around the stented prothesis), the removable constraint including at least two interlocking strands ([0056] discloses tension members 720a-c and interconnecting member 772, which can be considered a portion of tension member 720a) including a first interlocking strand having a different strand property than a second interlocking strand, where the differing strand property is strand material ([0056] discloses interconnecting member 772, which can be considered a portion of tension member 720a, can be made of different material than the other tension members). Gloss et al. also discloses that the first and second interlocking strands can be made of the same material (Paragraph [0056]; “The interconnecting member 772 can be made of the same material as the tension members 720a-c or a different material”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interlocking strands of Armstrong et al. to be made of different materials, as taught by Gloss et al., for the purpose of combining the properties of the variety of materials disclosed by Armstrong et al. Furthermore, it would have been obvious to one of ordinary skill in the art to select strands of different materials because Gloss et al. teaches that using the same material and using different materials is interchangeable for providing strands of the removable constraint and substitution of one for the other would (Same material vs different materials) have resulted in the predictable result of allowing for a releasable configuration of the interlocking constraint strands. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES RYAN MCGINNITY whose telephone number is (571)272-0573. The examiner can normally be reached M-Th 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on 571-270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JRM/Examiner, Art Unit 4188
                                                                                                                                                                                            /BROOKE LABRANCHE/Primary Examiner, Art Unit 3771